Citation Nr: 0809112	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a disorder 
manifested by dizziness, to include as due to an undiagnosed 
illness.

2. Entitlement to service connection for a disorder 
manifested by fatigue, to include as due to an undiagnosed 
illness.

3. Entitlement to service connection for a disorder 
manifested by joint pain, to include as due to an undiagnosed 
illness.

4. Entitlement to service connection for a disorder 
manifested by muscle pain, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1989 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The issues were previously before the Board and 
remanded in  February 2007 for additional development. Such 
development has been completed and the case is ready for 
appellate review. 


FINDINGS OF FACT

1. Symptoms of dizziness are attributed by competent medical 
opinion to non-service-connected hypertension and have 
otherwise resolved.  

2. Fatigue symptoms are not attributable to any known 
diagnosis. 

3. Symptoms of joint pain are attributed by competent medical 
opinion to arthritis and other diagnoses. 

4. The veteran's muscle pain is etiologically related to his 
active service.


CONCLUSIONS OF LAW

1. A disorder characterized by dizziness was not incurred in 
or as a result of the veteran's active service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

2. The criteria for a grant of service connection for fatigue 
disorder have been met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

3. Arthritis and other joint pain was not incurred in or as a 
result of the veteran's active service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

4. The criteria for a grant of service connection for muscle 
pain have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in October 2003 
and February 2007. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims. Additionally, the February 2007 letter provided 
notice of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. Additionally, the veteran was afforded a VA 
examination in connection with his claims. The veteran and 
his representative have not made the RO or the Board aware of 
any outstanding evidence that needs to be obtained in order 
to fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Analyses 

Service connection 

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011. 38 C.F.R. § 3.317(a)(1). A "Persian Gulf 
veteran" is one who served in the Southwest Asia theater of 
operations during the Persian Gulf War. See 38 C.F.R. § 
3.317. The veteran qualifies as a Persian Gulf veteran by 
receipt of his Southwest Asia Service Medal with two bronze 
stars.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A disability referred to in 
this section shall be considered service connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended. 38 U.S.C.A. §§ 1117, 1118. These changes revised the 
term "chronic disability" to "qualifying chronic disability," 
and involved an expanded definition of "qualifying chronic 
disability" to include: (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection. 
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service. Gutierrez v. Principi, 
19 Vet. App. 1 (2004). Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic multi-
symptom illness include: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined. VAOPGCPREC 8-98 (Aug. 3, 1998).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis. The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317. VAOPGCPREC 8-98 (Aug. 3, 1998).

Dizziness Disorder

The veteran claims that he developed a dizziness disorder as 
a result of his service in the Southwest Asia theater of 
operations during the Persian Gulf War. For the reasons set 
forth below, the Board finds that the preponderance of the 
evidence is against the veteran's claim.

In a non-VA hospital record dated in September 2003, the 
veteran reported that he was experiencing vertigo-like 
symptoms. He was observed by hospital personnel for a few 
hours and released. VA treatment records, dated May 2005, 
show that the veteran visited the Emergency Room for "black 
outs." He reported that the black outs started about two 
months before his visit and became more frequent in the past 
two weeks. However, the medical provider noted that the 
dizziness was likely related to hypertension - a non-service-
connected disorder. The veteran was released in stable 
condition on the same day.   

The veteran underwent a June 2007 VA examination, with 
specific focus upon the question of whether he had a disorder 
characterized by syncope, attributable to any incident of 
military service or otherwise subject to a presumptive grant 
of service connection. The examiner found that the veteran's 
dizziness disorder had resolved. 

Thus, the veteran's symptoms of dizziness have been medically 
attributed to non-service-connected hypertension, or are 
otherwise reported to have resolved. As to the former, a 
grant of service connection is plainly not warranted. See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
Because the complaints have resolved, and it is well-settled 
that the law limits entitlement for service-related diseases 
and injuries to cases where the underlying in-service 
incident has resulted in a disability - the first prong of a 
successful claim of service connection, a grant of the 
benefit is not warranted. In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). Since the veteran does not 
have a current dizziness condition, his claim for service 
connection for dizziness must be denied.    

Fatigue Disorder

The veteran claims he developed a fatigue disorder as a 
result of his active service in Southwest Asia. The Board 
finds that the evidence is in equipoise and grants the claim. 

The veteran has complained of experiencing fatigue following 
discharge from active service. At the August 2005 Travel 
Board Hearing and the June 2007 VA examination, the veteran 
reported that his fatigue, in addition to his other 
conditions, affected his activities of daily living. The June 
2007 VA examination report reflects that the veteran 
experiences fatigue, but that the examiner is not able to 
give a underlying diagnosis for the fatigue. 

The Board finds that the medical evidence shows that the 
veteran is experiencing fatigue from undiagnosed illness 
within the provisions of 38 C.F.R. § 3.317. The veteran's own 
account and the medical evidence shows that the veteran 
experiences fatigue symptoms. The VA examiner stated that he 
could not identify an underlying pathology to explain the 
veteran's complaints of fatigue. The presumptive provisions 
of 38 C.F.R. § 3.317 provide that service connection may 
established for undiagnosed symptoms of fatigue for veterans 
serving in Southwest Asia during the requisite time period. 
Since the veteran qualifies for the presumptive provisions of 
38 C.F.R. § 3.317 and the medical evidence shows that the 
veteran experiences fatigue from an unknown pathology, the 
Board grants the veteran service connection for a fatigue 
condition.  

Joint Pain

The veteran claims that he developed joint pain as a result 
of his service in the Southwest Asia theater of operations 
during the Persian Gulf War. For the reasons set forth below, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim. Competent medical evidence 
indicates that the veteran has been diagnosed has having 
arthritis - a non-service connected disorder which has 
resolved. 

The record indicates that the veteran has periodically 
complained of bilateral wrist and right knee symptoms. In May 
1995, he was treated by both VA and non-VA examiners for a 
right ganglion cyst. In August 2002, he was treated for a 
right knee sprain and a back sprain. In June 2004, the 
veteran was diagnosed as having arthritis of the right knee 
and a left "trigger thumb." 

Specific joint pain as outlined in the preceding paragraph is 
therefore diagnosed as being the result of cysts, sprains, 
and arthritis - the latter being non-service-connected. 
Because the symptoms appear to be diagnosed, a grant of 
service connection on a presumptive basis is not warranted. 

The record also suggests that the veteran does not have any 
other symptoms which have not been attributed to the 
previously noted diagnoses. See Holbrook v. Brown, 8 Vet. 
App. 91 (1995) (The Board has the fundamental authority to 
decide a claim in the alternative.). The June 2007 VA 
examination report shows that the veteran did not currently 
have joint pain, and there is no other medical evidence 
suggesting that the veteran experiences joint pain. It is 
well-settled that the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability - the first 
prong of a successful claim of service connection.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Since 
the veteran does not have current joint pain, his claim for 
service connection for joint pain must be denied.    

Additionally, as there is no medical evidence showing a 
current disability, the Board also finds that service 
connection for joint pain is not warranted on a direct basis. 
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Muscle Pain

The veteran claims he developed muscle pain as a result of 
his active service in Southwest Asia. The Board finds that 
the evidence is in equipoise and grants the claim. 

At the June 2007 VA examination, the veteran was diagnosed 
with muscle pain, and the examiner noted that his muscle pain 
affected his activities of daily living. The examination 
report shows that the laboratory test revealed evidence of 
muscle break down and hepatic dysfunction - the former 
clearly a sign or symptom. The examiner could not make a 
diagnosis for the veteran's muscle pain.  

The Board finds that the medical evidence shows that the 
veteran is experiencing muscle pain from an undiagnosed 
illness within the provisions of 38 C.F.R. § 3.317. The 
veteran's own account and the medical evidence shows that the 
veteran experiences muscle pain. Additionally, laboratory 
testing confirmed that the veteran had a deterioration in his 
muscle conditions. The VA examiner stated that he could not 
identify an underlying pathology to explain the veteran's 
complaints of muscle pain. The presumptive provisions of 
38 C.F.R. § 3.317 provide that service connection may 
established for undiagnosed symptoms of muscle pain for 
veterans serving in Southwest Asia during the requisite time 
period. Since the veteran qualifies for the presumptive 
provisions of 38 C.F.R. § 3.317 and the medical evidence 
shows that the veteran experiences muscle pain from an 
unknown pathology, the Board grants the veteran service 
connection for muscle pain.  

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a disorder manifested by dizziness, to 
include as due to an undiagnosed illness is denied. 

Service connection for a disorder manifested by fatigue, to 
include as due to an undiagnosed illness is granted. 

Service connection for a disorder manifested by joint pain, 
to include as due to an undiagnosed illness is denied. 

Service connection for a disorder manifested by muscle pain, 
to include as due to an undiagnosed illness is granted. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


